      Case 1:18-cv-10817-AT-GWG Document 46-1 Filed 12/11/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



DR. RUPERT GREEN,
                                                                18-CV-10817 (AT) (GWG)
                                      Plaintiff,
                                                                DECLARATION OF
                        -against-
                                                                ORIANA VIGLIOTTI IN
THE DEPARTMENT OF EDUCATION OF                                  SUPPORT OF MOTION TO
THE CITY OF NEW YORK; and THE UNITED                            DISMISS THE AMENDED
FEDERATION OF TEACHERS,                                         COMPLAINT

                                      Defendants.



ORIANA VIGLIOTTI, pursuant to 28 U.S.C. § 1746, declares under the penalty of perjury that

the following is true and correct:

       1.      I am an attorney admitted to practice law before the courts of the State of New

York and this Court.

       2.      I am of counsel to Robert T. Reilly, attorney for defendant United Federation of

Teachers (“UFT”). As such, I am familiar with the facts and circumstances set forth herein.

       3.      I submit this declaration in support of the UFT’s motion pursuant to Federal Rules

of Civil Procedure (“FRCP”) Rules 12(b) (1), (5), and (6) to dismiss the Amended Complaint of

Plaintiff Dr. Rupert Green, filed October 22, 2019 in its entirety against the UFT.

       4.       The UFT is an unincorporated association existing pursuant to the N.Y. General

Associations Law that is comprised of nearly 200,000 teachers, school related professionals, and

other employees in the City of New York.

       5.      The UFT is party to a collective bargaining agreement (“CBA”) with defendant

Department of Education of the City of New York (“DOE”), as the UFT is the exclusive
       Case 1:18-cv-10817-AT-GWG Document 46-1 Filed 12/11/19 Page 2 of 2



bargaining representative for all non-supervisory pedagogical staff members employed by the

DOE.

         6.         Annexed hereto as Exhibit “A” is a true and correct copy of the Decision issued

by Justice Arthur Engoron in Green v. NYC Bd./Dep’t of Educ., No. 102017/2016 (Sup. Ct. N.Y.

Cty. Feb. 20, 2018).

         7.         Erie Brewster is a receptionist employed by my office, the New York State United

Teachers Office of General Counsel. Ms. Brewster is not employed by the UFT, nor is she

authorized to accept service on behalf of the UFT.

         WHEREFORE, based upon the foregoing, and for the reasons stated in the

accompanying Memorandum of Law in Support of the UFT’s Motion to Dismiss the Amended

Complaint, the UFT respectfully request that the Court dismiss the Amended Complaint in its

entirety as against them, and for such other and further relief the Court deems just and proper.

Dated: New York, New York
       December 11, 2019


                                                 By:    /s/ Oriana Vigliotti
                                                        Oriana Vigliotti




Legal-NYC: 190106
